DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-13, 15, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0265251; hereinafter Cho) in view of Iizuka et al. (US 2010/0189366; hereinafter Iizuka).
Cho shows an ultrasound diagnostic method and apparatus comprising: an ultrasound probe (imaging apparatus, [0084]); an imaging unit that transmits and receives an ultrasound beam to and from a subject using the ultrasound probe and converts a received signal output from the ultrasound probe into an image to generate an ultrasound image of the subject (imaging apparatus, [0084]); a display unit (presentation device display, [0095]); a collation pattern memory that stores a plurality of collation patterns corresponding to a plurality of examination parts of the subject in advance (pre-stored feature maps, [0105]); a confidence degree calculation unit that reads the plurality of collation patterns from the collation pattern memory, collates the ultrasound image generated by the imaging unit with each of the plurality of read collation patterns to perform part recognition, and calculates degrees of confidence for the examination parts corresponding to each of the read collation patterns (allocate feature map to a specific anatomical element, [0105], [0110]); and a dialogue display control unit that determines whether to display, on the display unit, a dialogue for making a user check which of the plurality of examination parts, for which the degrees of confidence have been calculated, is an imaging part of the subject on the basis of the degrees of confidence and displays the dialogue on the display unit on the basis of a determination result (user interface provides menu to enable a user to select specific contents of combined image to be displayed; [0113], [0116], [0121]; Figures 8, 12, 14).  
Also, in a case in which only one of the calculated degrees of confidence is greater than a predetermined threshold value, the dialogue display control unit does not display the dialogue on the display unit, and in cases other than the case in which only one of the calculated degrees of confidence is greater than the predetermined threshold value, the dialogue display control unit displays the dialogue on the display unit (the final displayed output is dependent upon the anatomical information in the image or lack thereof, and will display dialogue regarding the calculated degree of confidence; [0136]-[0137]; the display is also based upon user selection, [0077]; the verifying and adjusting step ignores anatomical elements that do not correspond to actual anatomical elements, [0091]); in a case in which all of the calculated degrees of confidence are not greater than the predetermined threshold value, the dialogue display control unit displays the dialogue on the display unit (the final displayed output is dependent upon the anatomical information in the image or lack thereof, and will display dialogue regarding the calculated degree of confidence; [0136]-[0137]); in a case in which a plurality of degrees of confidence among the calculated degrees of confidence are greater than the predetermined threshold value, the dialogue display control unit displays the dialogue on the display unit (the final displayed output is dependent upon the anatomical information in the image or lack thereof, and will display dialogue regarding the calculated degree of confidence; [0136]-[0137]); in a case in which the degree of confidence calculated for the collation pattern corresponding to an examination part that has been examined among the calculated degrees of confidence is greater than a predetermined threshold value, the dialogue display control unit displays the dialogue on the display unit (the final displayed output is dependent upon the anatomical information in the image or lack thereof, and will display dialogue regarding the calculated degree of confidence; [0136]-[0137]); the dialogue display control unit displays the dialogue formed according to the calculated degrees of confidence on the display unit (the final displayed output is dependent upon the anatomical information in the image or lack thereof, and will display dialogue regarding the calculated degree of confidence; [0136]-[0137]); the dialogue display control unit displays, on the display unit, the dialogue in which an examination part that corresponds to the collation pattern with a highest degree of confidence among the degrees of confidence calculated for each of the plurality of collation patterns is displayed so as to be larger than other examination parts (the final displayed output is dependent upon the anatomical information in the image or lack thereof, and will display dialogue regarding the calculated degree of confidence, as seen in Figure 14 some confidence level values are larger than one another; [0136]-[0137]); the dialogue display control unit displays, on the display unit, the dialogue in which the examination parts corresponding to the plurality of collation patterns are displayed so as to be arranged in descending order of the degrees of confidence calculated for the plurality23 of collation patterns (the final displayed output is dependent upon the anatomical information in the image or lack thereof, and will display dialogue regarding the calculated degree of confidence, as seen in Figure 15, at least the confidence values corresponding to skin, subcutaneous fat, and glandular tissue are arranged in descending order; [0136]-[0137]); the examination parts corresponding to the collation patterns, for which the degrees of confidence have been calculated, and values of the degrees of confidence are displayed (the final displayed output is dependent upon the anatomical information in the image or lack thereof, and will display dialogue regarding the calculated degree of confidence; [0136]-[0137]);  the dialogue display control unit displays, on the display unit, the dialogue in which the examination part that has been examined is not displayed and an examination part that has not been examined is displayed (verifying and adjusting will ignore detected anatomical elements which do not correspond to actual anatomical elements in the image; [0090]-[0091]); in a case in which only one of the calculated degrees of confidence is greater than the predetermined threshold value, confirms that the examination part with the degree of confidence greater than the threshold value is the imaging part of the subject and confirms the imaging part of the subject on the basis of a check result of the user through the dialogue in cases other than the case in which only one of the calculated degrees of confidence is greater than the predetermined threshold value (the final displayed output is dependent upon the anatomical information in the image or lack thereof, and will display dialogue regarding the calculated degree of confidence; [0136]-[0137]; also, user selects display information, [0077]);  a part confirmation unit that, in a case in which only one of the calculated degrees of confidence is greater than the predetermined threshold value, confirms that the examination part with the degree of confidence greater than the threshold value is the imaging part of the subject and confirms the imaging part of the subject on the basis of a check result of the user through the dialogue in cases other than the case in which only one of the calculated degrees of confidence is greater than the predetermined threshold value (the final displayed output is dependent upon the anatomical information in the image or lack thereof, and will display dialogue regarding the calculated degree of confidence; [0136]-[0137]; also, user selects display information, [0077]).
Cho fails to show that the examination parts may be internal organs.
Iizuka discloses an image diagnostic support apparatus.  Iizuka teaches that the examination parts may be internal organs (collating the shape of an area and the relative position of the area makes it possible to estimate which area corresponds to which organ; [0106]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Cho to distinguish organs as taught by Iizuka, as this will aid in providing an automated image analysis technique which can correctly identify an anatomical part of the patient being imaged/examined, such as an organ.

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0265251; hereinafter Cho) in view of Iizuka et al. (US 2010/0189366; hereinafter Iizuka) as applied to claims 13 and 15 above, and further in view of Simopolous et al. (US 2007/0055153; hereinafter Simopolous).
Cho fails to show an imaging condition setting unit that sets imaging conditions corresponding to the imaging part confirmed by the part confirmation unit, wherein the imaging unit generates the ultrasound image according to the imaging conditions set by the imaging condition setting unit.
Simopolous discloses a method and apparatus for medical diagnostic imaging optimization based on anatomy recognition.  Simopolous teaches an imaging condition setting unit that sets imaging conditions corresponding to the imaging part confirmed by the part confirmation unit, wherein the imaging unit generates the ultrasound image according to the imaging conditions set by the imaging condition setting unit ([0015], [0080]-[0085]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Cho and Iizuka to set an .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN CWERN/Primary Examiner, Art Unit 3793